 



Exhibit 10.17
TENNESSEE VALLEY AUTHORITY EXECUTIVE LONG-TERM INCENTIVE PLAN
Note About This Exhibit 10.17
     In order to focus on the goal of reducing TVA’s total financing
obligations, the Executive Long-Term Incentive Plan (“ELTIP”) administratively
functioned in a manner similar to an annual incentive plan with awards made and
targets set with respect to a one year period and with payments made in the
first quarter of the following fiscal year. ELTIP awards made in the performance
cycle ending in 2006 were based solely on the reduction of TVA’s total financing
obligations in 2006,
     In this Exhibit 10.17, the term “base compensation” has the same meaning as
the term “salary plus additional annual compensation” has in the Annual Report
to which this exhibit relates. In addition, the term “additional annual
compensation” as used in the Annual Report is synonymous with “applicable
deferred compensation” and “Deferred Compensation” as those terms are used in
this Exhibit 10.17. Also, all references made to the Executive Compensation
Review Committee in this Exhibit 10.17 are obsolete since the committee no
longer exists.

 



--------------------------------------------------------------------------------



 



TENNESSEE VALLEY AUTHORITY
EXECUTIVE LONG-TERM INCENTIVE PLAN
PURPOSE
The Executive Long-Term Incentive Plan (ELTIP) is designed to provide
Manager/Specialist employees in “especially critical” positions with incentive
opportunities based on successful achievement of established financial and/or
operational goals measured over a multi-year period. The plan, in conjunction
with base compensation and annual incentive compensation, provides total direct
compensation opportunities similar to those found at competing companies.
EFFECTIVE DATE
The Executive Long-Term incentive Plan follows three-year performance cycles.
Each year of the performance cycle follows TVA’s fiscal year (October 1 through
September 30). A new three-year performance cycle begins at the start of each
fiscal year. The Plan will be effective in fiscal year 1999.
PARTICIPATION
Participation is limited to Executives in “especially critical” positions who
have the ability to directly impact TVA’s long-term strategic objectives.
Participants must be approved by the Board of Directors.
PERFORMANCE CYCLE
Each performance cycle extends for a period of three consecutive fiscal years.
A new performance cycle begins at the start of each TVA fiscal year.
An example of the three-year performance cycle with overlapping cycles is
illustrated below:

                                                  Performance Cycle   FY 1999  
FY 2000   FY 2001   FY 2002   FY 2003        
1 - FY99
                          $                    
2 - FY00
                                  $            
3 - FY01
                                          $    

PERFORMANCE GOALS AND MEASURES
Performance goals and measures are established at the beginning of each
performance cycle and measured over the three-year period.
The performance measures focus primarily on the achievement of TVA’s long-term
financial and/or operational goals.
Performance goals and measures require approval by the Board of Directors prior
to the beginning of the performance cycle for which they are established.

 



--------------------------------------------------------------------------------



 



AWARD OPPORTUNITY
Award opportunities are based on market data, level of responsibility, and
relationship with other TVA positions in order to ensure a consistent approach
among TVA organizations.
Award opportunity targets are established for each position. The basis of the
target award opportunity is a percentage of the participant’s base compensation
(salary plus any applicable deferred compensation), which is established based
on the participant’s position within TVA.
An award opportunity target is established for each participant at the beginning
of each performance cycle and may be adjusted with Board approval.
The following guidelines for determining long-term incentive award opportunity
targets have been established under this plan:
Long-Term Award Opportunity Target Guideline

              Award Opportunity Target Maximum
Position 
  (Percentage of Base Compensation)
President & COO / Chief Officers / General Counsel
    15% – 30 %
 
       
Executive VP
    10% – 25 %
 
       
Senior VP / Vice President
    5% – 15 %
 
       
Other Participants
    5% – 10 %

The award opportunity is the amount of targeted award for a targeted level of
performance. Actual awards may vary based on level of performance and
achievements.
LTIP PHASE-IN
The LTIP will be phased-in during fiscal years 1999 and 2000. The following
additional performance cycles will be established during the phase-in period:

                              Length of   Maximum     Performance Cycle  
Performance Cycle   Target Opportunity   Award Payment
FY 1999 Phase-in
  one year     10 %   1st quarter FY 2000
FY 2000 Phase-in
  one year     15 %   1st quarter FY 2001

During the phase-in period, goals and award opportunity targets will be
established for each participant for each performance cycle by the Board of
Directors. At the end of each performance cycle the Board of Directors will
approve awards based on the achievement of goals.

2



--------------------------------------------------------------------------------



 



AWARD DETERMINATION
Final awards are based on achieved level of performance compared to established
goals throughout the performance cycle and the award opportunity target. Actual
awards are based on participants’ base compensation at the end of the
performance cycle.
AWARD ELIGIBILITY
A participant must be a full-time employee at the end of the performance cycle
in order to be eligible to receive an award.
An employee who has been a participant for the entire performance cycle (three
fiscal years) will be eligible to receive a full award.
An employee designated as a participant at a time other than the beginning of a
performance cycle will be eligible to receive a prorated award based on the
number of months he/she has been a participant in the performance cycle (which
started at the beginning of the fiscal year in which they became a participant).
Participants will receive a prorated award for each performance cycle (in which
they are a participant) if employment is terminated due to death, disability, or
normal retirement.
AWARD PAYMENTS
Awards are paid in a lump sum during the first quarter of the next fiscal year
following each performance cycle.
In the event of termination due to death, disability, or normal retirement, the
award will be valued and paid within 90 days of termination. The award will be
prorated to reflect actual participation.
DEFERRED OPTION
Participants may elect to defer all or a portion of their Executive Long-Term
Incentive Plan award to MISRIP in accord with the following conditions:

  •   Deferral election must be made prior to the beginning of the performance
cycle.     •   The election must be made in 25% increments of the actual award
and is irrevocable.

PLAN ADMINISTRATION   The Board of Directors have final approval of all Plan
participants, performance goals and measures, award opportunity targets, and
award payments.   The Executive Compensation Review Committee will review and
recommend participants and award opportunity targets.   The Plan will be
administered by the Senior Vice President, Human Resources.   The Senior Vice
President, Human Resources will be responsible for:

  •   Establishing the process for goal setting, performance measurement,
reporting progress toward goals, performance achievement, and award
determination.     •   Developing and implementing a transition plan.

3



--------------------------------------------------------------------------------



 



  •   Developing additional procedures as necessary to implement the Executive
Long-Term Incentive Plan.

Corporate Human Resources will develop and interpret rules for the
administration of the Plan.
TERMINATION OR AMENDMENT OF THE PLAN
The Board of Directors may at any time modify, suspend, terminate, or amend the
Plan in whole or in part.
DEFINITION OF TERMS

     
Award Opportunity Target
  Award opportunity expressed as a percent of the participant’s base
compensation at the beginning of a performance cycle.
 
   
Base Compensation
  Salary plus Deferred Compensation (i.e. annual MISRIP excluding any
contributions received as part of a deferred option and /or Long-term Deferred,
if applicable).
 
   
Deferred Compensation
  Compensation that is deferred and paid at a future date.
 
   
Especially Critical
  A position designated by the Board of Directors as one which has the ability
to significantly impact the financial, and/or operational objectives critical to
TVA’s overall success.
 
   
Executives
  Officers or other high level Managers and Specialists responsible for
establishing business vision, strategic direction and policy, or whose decisions
have major impact on TVA or operations of business units. Incumbents report to
the Board of Directors, head of an organization (CAO, COO, CFO, GC) or head of a
major organizational unit (CNO, TPS, CS&M, etc). Positions of like size in the
relevant labor market are generally titled President, Chief Officer, Vice
President, Senior Executive (or similar titles), or receive total compensation
at a level that makes participation in the Executive Compensation Plan
appropriate, Employees in the “Officer / Executive” pay band are executives.
Designation of Executives is approved by the Board of Directors.
 
   
Executive Compensation Review Committee
  A Committee established by the Board of Directors of TVA to provide additional
oversight of executive compensation.
 
   
Normal Retirement
  Retirement at age 62 or older.
 
   
Participant
  Employee designated by the Board of Directors to be eligible to receive an
award under the Executive Long-Term Incentive Plan.
 
   
Performance Cycle
  In accordance with the ELTIP, a three-year period of time during which
performance is measured for the purpose of awarding incentives.
 
   
Performance Goal(s)
  The long-term strategic goal(s) against which performance will be measured.

4



--------------------------------------------------------------------------------



 



     
Performance Measures
  The specific business indicator where performance will be measured against the
performance goal(s).
 
   
Prorated Award
  Method used to determine the award amount for an employee not eligible to
receive a full award. For purposes of the ELTIP, pro-ration is based on the
number of months an executive has participated in a given performance cycle
divided by 36. Any partial month is considered a full month.
 
   
Total Annual Compensation
  Term used by TVA that includes Base Compensation plus Annual incentive.
 
   
Total Direct Compensation
  Term used by TVA that includes Base Compensation plus Annual Incentive plus
Long-Term Incentive.
 
   
Variable Annual Compensation
  Compensation that varies from year to year (or performance cycle to
performance cycle) based on level of achievement (performance).

5